Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: New ACTICOAT(TM) Silver Coated Anti-microbial Barrier Dressing Receives 510(k) Clearance from the US FDA PRINCETON, NJ, July 29 /CNW/ - NUCRYST Pharmaceuticals, a developer and manufacturer of medical products that fight infection and the Advanced Wound Management division of Smith & Nephew plc announced today that the US Food & Drug Administration (FDA) granted marketing clearance for Acticoat(TM) Flex.
